                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JESSICA BROOK RUSSELL,                            )
  individually and on behalf of others              )
  similarly situated,                               )
                                                    )
         Plaintiff,                                 )
                                                    )
  v.                                                )   NO. 3:18-cv-00463-PLR-HBG
                                                    )
  GRUBB & ASSOCIATES,                               )
  INC., and JOSEPH GRUBB,                           )
                                                    )
         Defendants.                                )




   GRUBB & ASSOCIATES, INC.’S AND JOSEPH GRUBB’S RESPONSE AND OPPOSITION
               TO PLAINTIFF’S MOTION FOR EQUITABLE TOLLING


         COME Defendants, Grubb & Associates, Inc. (“Grubb & Associates”) and Joseph Grubb

  (“Grubb”), at times referred to as the “Grubb Parties”, by and through counsel, and for their response

  and opposition to the Plaintiff’s Motion for Equitable Tolling, state as follows:

                                             Introduction

         The lengthy and unusual procedural history of this case, including the misjoinder of Plaintiff

  Russell and the Grubb Parties in an FLSA lawsuit in the United States District Court for the Eastern

  District of Tennessee, Southern Division (“Chattanooga Lawsuit”), is detailed extensively in the

  Grubbs Parties’ Response to Plaintiff Russell’s Motion for Conditional Certification filed

  simultaneously herewith. As thoroughly explained in the Grubb Parties’ Response to the Motion

  for Conditional Certification, Plaintiff Russell is not similarly situated to the three (3) putative




Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 1 of 8 PageID #: 1585
  plaintiffs who filed sworn declarations in this case, to wit: Tony Watts, Robin Urban, or Judith

  Simpson. Plaintiff Russell fails to make even a modest factual showing of a policy of FLSA

  violating conduct on the part of the Grubb Parties with respect to Russell, Watts, Urban, Simpson,

  or any other potential party. Notwithstanding the failure to produce any credible evidence of

  widespread FLSA violations, Plaintiff Russell also seeks the extraordinary relief of tolling the

  applicable statutes of limitations as to any and all former employees who may have a claim against

  Grubb & Associates relating to the FLSA.

          Plaintiff Russell asserts that the statute of limitations for any and all employees of Grubb &

  Associates who may have FLSA claims should be tolled from April 10, 2018, pursuant to an Order

  [Doc. 101] entered in the Chattanooga lawsuit, through and including thirty (30) days from the date

  this Court rules upon Plaintiff Russell’s Motion for Conditional Certification [Doc. 145]. Equitable

  tolling is an extraordinary form of relief, and is not appropriate under the facts and circumstances

  of this litigation. Magistrate Steger entered an Order [Doc. 101] in the Chattanooga Lawsuit tolling

  the statute of limitations for putative plaintiffs’ FLSA claims from April 10, 2018, in order to

  “bridge” the time period between the Plaintiffs’ initial Motion for Conditional Certification and the

  expected refiling of the same following discovery regarding joint employment. The lawsuit changed

  course once it became clear Plaintiff Russell and the Grubb Parties had been misjoined.

          Magistrate Steger’s Order [Doc. 101] gave the Plaintiffs until October 26, 2018, to re-file a

  Motion for Conditional Certification. Because the Court ultimately severed the claims of Plaintiff

  Russell as to the Grubb Parties and transferred the same to this Court, Plaintiff Russell did not re-file

  a Motion for Conditional Certification on or before October 26, 2018. By failing to re-file a Motion


                                                     2



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 2 of 8 PageID #: 1586
  for Conditional Certification or otherwise request an extension of the tolling Order [Doc. 101],

  Plaintiff Russell failed to comply with Magistrate Steger’s Order [Doc. 101]. It is not reasonable

  to assume that Magistrate Steger intended to toll the statutes of limitation for causes of action of

  potential plaintiffs in the present lawsuit for an additional six (6) months beyond the October, 2018

  deadline in his Order [Doc. 101]. This would effectively result in a tolling period in excess of one

  (1) year.

                                           Law & Argument

          Plaintiff Russell, as the movant, bears the burden of proving the extraordinary relief of

  equitable tolling is applicable this case. The FLSA statute of limitations is two (2) years, or three

  (3) years if a willful violation of the statute is proven. 29 U.S.C. 225. “Under the FLSA, a cause

  of action accrued with each paycheck, Gandy v. Sullivan County, 24 F.3d 861, 864 (6th Cir. 1994),

  and an action is commenced when a plaintiff files a complaint. 29 U.S.C. § 256(a).” Guzeman v.

  Green Pastures Farm, Inc. No. 3:08-cv-00957, 2009 U.S. Dist. LEXIS 63632, at *3 (M.D. Tenn.

  June 4, 2009). In regards to the potential opt-in plaintiffs, “[f]or purposes of the statute of

  limitations, the filing of the written consent ‘commences’ an FLSA collective action.” Frye v.

  Baptist Mem’l Hosp., Inc., 495 F. App’x 669, 675 (6th Cir. 2012). Consequently, the cause of action

  for each individual potential opt-in plaintiff employee will accrue at the latest on the date when that

  particular employee’s last paycheck cleared. See Guzeman, 2009 U.S. Dist. LEXIS 63632, at *3.

  Courts have noted that the two different deadlines “are the result of Congress’ ‘concern that an opt-in

  plaintiff able to escape the statue of limitations bearing on his cause of action by claiming that the

  limitations period was tolled by the filing of the original complaint’”. Love v. Phillips Oil, Inc., No.


                                                     3



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 3 of 8 PageID #: 1587
  3:08cv92/MCR/MD, 2008 U. S. Dist. LEXIS 102366, at *3-4 (N.D. Fla. Dec. 9, 2008) quoting

  Grayson v. K Mart Corp., 70 F.3d 1086, 1106 (11th Cir. 1996)).

          “Equitable tolling is the exception rather than the rule, granted ‘only sparingly.’” Osman v.

  Grube, Inc., No. 16-cv-802, 2017 U.S. Dist. LEXIS 105276, at *24 (N.D. Ohio July 7, 2017)

  (quoting Irwin v. Dep’t of Veteran Affairs, 498 U.S. 89, 90, 111 S. Ct.453, 112 L. Ed. 2d 435

  (1990)). A litigant is entitled to equitable tolling of a statute of limitations only if the litigant

  established two elements: (1) that he has been pursing his rights diligently, and (2) that some

  extraordinary circumstance stood in his way and prevented timely filing.’ These are ‘distinct

  elements,’ both of which must be shown by the party seeking equitable tolling.” Patton v.

  ServiceSource Del., Inc., No. 3:15-01013, 2016 U. S. Dist. LEXIS 112211, at *11-12 (M.D. Tenn.

  Aug. 23, 2016) (emphasis added).

          A.      Applicability of Equitable Tolling - Diligence and Extraordinary Circumstances

                  Plaintiff Russell seeks to toll the statute of limitations on behalf of an entire potential

  class. However, she does not offer any support for this request, other than to generally allege other

  possible plaintiffs should be given additional time to assert claims because they may be unaware of

  the present lawsuit. Plaintiff Russell cannot show whether a potential plaintiff (1) has been

  diligently pursuing his/her rights or (2) that an “extraordinary circumstance” exists which prevented

  his/her timely filing to participate in the action, as this showing is unique to the facts related to each

  individual who may be a potential plaintiff.

                  In November, 2018, Plaintiff Russell received information from the Grubb Parties

  regarding approximately 250 individuals who worked for Grubb & Associates between January 1,


                                                      4



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 4 of 8 PageID #: 1588
  2015 and January 1, 2017. Over the course of the following 3½ months, several individuals filed

  consents to participate in the present lawsuit. However, only three (3) of those individuals have filed

  sworn declarations containing allegations against Grubb & Associates. As noted in detail in the

  Grubb Parties’ Response to Plaintiff Russell’s Motion for Conditional Certification, those

  declarations are riddled with false statements as to those individual’s hours worked and

  compensation received for overtime and drive time. None of the putative plaintiffs who have filed

  consents have offered any reasonable basis for tolling the statute of limitations. To the contrary,

  through their own declarations, the putative plaintiffs claim to have had conversations, either with

  personnel of Grubb & Associates or fellow employees, during which they discussed alleged policies

  which they now claim violate the FLSA.[Docs. 143-5, 143-6, 143-7]. While the declarations lack

  credibility based upon the numerous false statements contained therein, they are instructive on the

  issue of equitable tolling to the extent the putative plaintiffs acknowledge they were aware of issues

  related to overtime compensation and compensation for drive time during the periods of their

  employment. These statements indicate the putative plaintiffs were not diligent in asserting claims

  related to overtime and drive time compensation.

                 B.      The Andrews Factors

                 The Plaintiff recites the five (5) Andrews factors presented by the Sixth Circuit Court

  of Appeals when analyzing equitable tolling, to wit: (1) lack of actual notice of the filing

  requirement, (2) lack of constructive knowledge of filing requirement, (3) diligence in pursuing one’s

  rights, (4) absence of prejudice to the defendant, and (5) a plaintiff’s reasonableness in remaining

  ignorant of the notice requirement. Andrews v. Orr, 851 F.2d 146, 151 (6th Cir. 1988). Upon review



                                                    5



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 5 of 8 PageID #: 1589
  of these factors and the pleadings and supporting declarations and exhibits, there is no basis for

  tolling the statute of limitations with respect to Plaintiff Russell or any allegedly similarly situated

  employee of Grubb & Associates.

                  The first, second, and fifth factors cannot be analyzed with regard to plaintiffs whose

  identities are not yet known as they pertain to an individual’s awareness of filing requirements. The

  third factor is not relevant because, ‘diligence is measured by whether Plaintiffs opted-in when given

  the opportunity….’” Atkinson v. TeleTech Holdings, Inc., 2015 WL 853234, at *9 (S.D. Ohio Feb.

  26, 2015). Accordingly, any argument about these factors is premature. Further, employees

  providing companionship services in 2015 and 2016 either knew or should have known of a potential

  violation of the FLSA overtime pay requirement due to the publicity and attention given to the issue

  of overtime compensation within the companionship services field. Any prospective plaintiff, aware

  of the changing requirements regarding overtime pay for home care employees, had no barrier to

  filing his or her own suit. Atkinson, 2015 WL 853234, at *9. A reasonably prudent employee in this

  field of companionship services must be charged with knowledge of the outcome of litigation

  rejecting the Department of Labor’s Home Care Final Rule in 2015, and the effect of the Final Rule

  on his/her employment.

                  In her argument regarding the fourth factor, prejudice to the defendants, Plaintiff

  Russell takes a position that Grubb is not prejudiced since it was brought into the Chattanooga

  Lawsuit in February, 2018, and should have been aware of the possibility of FLSA claims dating

  back to 2015. To the contrary, Grubb spent over six (6) months defending baseless claims related




                                                     6



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 6 of 8 PageID #: 1590
  to joint employment, only to now defend against the Plaintiff’s efforts to allow other potential

  plaintiffs to toll the statute of limitations and potentially assert claims which are over four (4) years

  old.

                  Even if Plaintiff’s instant Motion is granted, the Plaintiffs should not be entitled to

  toll the statute of limitations for all plaintiffs–actual or putative–from April 10, 2018. See Patton

  v. ServiceSource Delaware, Inc., 2016 WL 4441424, at *5 (M.D. Tenn. Aug. 23, 2016) (tolling the

  limitations period as of the date the plaintiffs filed their reply brief in support of their motion for

  conditional certification); Penley v. NPC International, Inc., 206 F. Supp. 3d 1341, 1351 (W.D.

  Tenn. 2016) (plaintiffs’ claims equitably tolled from date first motion for conditional certification

  could have been fully briefed); David v. Kohler Co., 2017 WL 3865656, at *7 (W.D. Tenn. Aug. 30,

  2017) (adopting Magistrate Judge’s recommendation to toll the statute of limitations as of the date

  the Amended Motion to Certify was granted). The earliest date the Plaintiffs should be allowed to

  toll the statute of limitation would extend only to the date of filing their Motion for Conditional

  Certification in the present lawsuit. As noted previously herein, the procedural history of this case,

  which was protracted due to Plaintiff Russell’s missteps, should not operate to benefit unknown

  plaintiffs, nor should the potential plaintiffs enjoy an extended tolling period from Magistrate

  Steger’s bridging Order [Doc. 101].

                                                Conclusion

          In conclusion, Grubb & Associates and Grubb submit that Plaintiff Russell fails to carry her

  burden of establishing that equitable tolling of the statute of limitations is appropriate in this case

  as to employees of Grubb & Associates. Accordingly, Grubb & Associates and Grubb respectfully

  request that this Court deny the Plaintiff’s Motion for Equitable Tolling.

                                                     7



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 7 of 8 PageID #: 1591
         Respectfully submitted this 1st day of April, 2019.



                                                 /s/ S. David Lipsey
                                                 S. David Lipsey, Attorney for
                                                 Grubb & Associates, Inc. and Joseph Grubb
                                                 Tenn. Bar No. 027380

                                                 Lipsey, Morrison, Waller & Lipsey, P.C.
                                                 1430 Island Home Avenue
                                                 Knoxville, Tennessee 37920
                                                 (865) 546-6321
                                                 (865) 546-0422 (fax)
                                                 dlipsey@lmwl.law


                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Grubb & Associates, Inc.’s and Joseph Grubb’s

  Response and Opposition to Plaintiff’s Motion for Equitable Tolling has been sent to all parties

  indicated on the electronic filing receipt, electronically by ECF, this 1st day of April, 2019.



                                                         /s/ S. David Lipsey
                                                         S. David Lipsey




                                                    8



Case 3:18-cv-00463-PLR-HBG Document 159 Filed 04/01/19 Page 8 of 8 PageID #: 1592
